Citation Nr: 9934125	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-15 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1941 to December 
1944.  His death certificate reflects that he died in June 
1997 at the age of 79.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
VARO in Oakland, California, which denied entitlement to 
service connection for the cause of the veteran's death and 
which denied entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318.

In a September 1998 statement and in hearing testimony given 
before the undersigned at the July 1999 hearing at the 
Oakland RO, the appellant and her representative raised the 
question of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. 1151 (West 1991 & Supp. 1999) based 
on surgery accorded the veteran prior to his death.  This 
matter has not been developed or adjudicated for 
consideration by the Board at this time and is referred to 
the RO for appropriate consideration.  Shockley v. West, 
11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  The veteran died in June 1997 at the age of 79 due to 
coronary artery disease of 10 years' duration due to end-
stage peripheral vascular disease, also of 10 years' 
duration.  There were no significant conditions listed as 
contributing to death, but not being related to the cause.

2.  There is no competent evidence of a nexus between the 
cause of death and the veteran's service, including a 
service-connected disability.

3.  At the time of the veteran's death, he was service 
connected for multiple joint arthritis, rated as 90 percent 
disabling in combination, and vitiligo, rated as 
noncompensably disabling.  The 90 percent rating had been in 
effect from April 12, 1988.  He was entitled to a total 
rating based on individual unemployability by reason of his 
service-connected disorders from April 24, 1992.  

4.  In a final unappealed rating decision in February 1991, 
the veteran's service connected disabilities were evaluated 
as 90 percent disabling and a total rating for compensation 
based on individual unemployability was denied.

5.  The veteran was not in receipt of, nor was he entitled to 
receive, VA disability compensation based on a continuous 
total disability rating for 10 or more years immediately 
preceding his death. 


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for entitlement to DIC benefits under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
1991); 38 C.F.R. §§ 3.22, 20.1106 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

The surviving spouse of a veteran who dies as a result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1131 (West 1991).  
Service connection will be granted for the cause of the 
veteran's death if a service-connected disability was a cause 
or a contributory cause of death.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category, 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated 100 percent 
disabling), but of a quiescent or a static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render a person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from musculoskeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  However, it would not generally be reasonable to 
find that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312 (1999).

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim.  
That is, is the claim plausible and meritorious on its own or 
capable of substantiation?  If he or she has not, the appeal 
must fail and the Board has no duty to further assist him or 
her with the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995); see also Epps v. Gober, 126 F.3d 1464 
(1997)  Cert. denied 118 S. Ct. 2348 (1998).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must also be supported by evidence of 
record.  Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).


Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless totally attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service, will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
entity is established (leprosy, tuberculosis, multiple 
sclerosis, and so forth), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or within the presumptive period), is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumptive period; b) evidence showing post service 
continuity of symptomatology; and (c) medical, or in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Clyburn v. 
West, 12 Vet. App. 296 (1999); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established under 
§ 3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumptive period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).


Analysis

In the instant case, the death certificate showing that the 
veteran died of coronary artery disease due to or as a 
consequence of end-stage peripheral vascular disease, with 
the time interval between onset and death being 10 years, 
constitutes competent evidence of a current disability for 
purposes of establishing a well-grounded claim under Caluza.

The appellant has testified that she believes the veteran's 
death was related to rheumatic fever he had in service.  A 
review of the evidence of record discloses that the veteran 
was found to have rheumatic fever in service.  Thus there is 
arguably competent evidence in support of the second element 
of Caluza, namely, competent evidence of incurrence or 
aggravation of a disease or injury in service.

The third element for a well-grounded claim under Caluza is 
competent evidence of a nexus between the cause of death and 
the veteran's service.  The appellant has testified to the 
effect that there is such a nexus.  She has asserted that the 
rheumatic fever caused the fatal heart disease.  However, as 
a lay person, she lacks the necessary expertise to express an 
opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
She has conceded that no medical professional ever told her 
that there was such a relationship.  In the absence of any 
competent evidence of a nexus between the cause of death and 
the veteran's service, the claim is not well grounded and 
must be denied. 

DIC Under 38 U.S.C.A. § 1318

The surviving spouse of a deceased veteran may be entitled to 
DIC as if the veteran's death was service connected where his 
death was not caused by his own willful misconduct and he was 
in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of, but would have been entitled to 
receive, compensation at the time of death for a service-
connected disability that was either:  (1) Continuously rated 
totally disabling for a schedular or unemployability rating 
for a period of 10 years or more immediately preceding death; 
or (2) continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active service for a period of not 
less than five years immediately preceding death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a) (1999).

DIC benefits may be granted if the appellant can establish 
that the veteran hypothetically would have been entitled to 
receive a retroactive 100 percent evaluation for the 10-year 
period immediately preceding his death.  See Green v. Brown, 
10 Vet. App. 111, 118 (1997).  VA is to determine, based upon 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death, whether, had he brought a claim more 
than 10 years prior to his death, he would have been entitled 
to receive a total disability rating for the 10 years 
immediately preceding his death, thus entitling his 
survivor(s) to DIC benefits under § 1318.  Wingo v. West, 
11 Vet. App. 307, 311-12 (1998).

In this case, unlike the situation in Wingo, the veteran 
filed a claim for individual unemployability and increased 
evaluation based on the severity of his service-connected 
disabilities.  A total rating was denied, and his 
disabilities were evaluated as 90 percent disabling in a 
rating decision dated in February 1991.  He was given notice 
of the denial action and did not appeal.  There has been no 
claim that the final February 1991 decision involved clear 
and unmistakable error.  Under 38 C.F.R. § 20.1106, decisions 
as to entitlement to benefits under 38 U.S.C.A. § 1318 will 
be made with reference to rating decisions during the 
veteran's lifetime.  The final February 1991 decision would 
preclude a finding that the veteran was hypothetically 
entitled to a total schedular rating or a total rating based 
on individual unemployability for 10 years prior to the date 
of his death.  

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994); see also Giancaterino v. Brown, 7 
Vet. App. 555, 561 (1995) (construing Sabonis, supra). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

